DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 9/22/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Patrick Assouad/            Supervisory Patent Examiner, Art Unit 2858                                                                                                                                                                                            

Claim Suggestion
For the purpose of compact prosecution and to advance prosecution, the Examiner notes that the quad sensor configuration, as shown in Figures 14A,B, is not disclosed by the applied 
Response to Arguments
First, the Examiner notes that the previous 112(a) rejections are withdrawn.
Second, no response has been provided by applicant to the previous 112(d) rejections, and those rejections are repeated below.
While a response is provided for any applicable arguments made by applicant in the response below, the reason for this non-final rejection is because Charlier (US 2008/0238410 A1) discloses a feature it was stated to not disclose, and as such, the rejection is adjusted to accommodate this new interpretation.  
The reason for the new interpretation is that Charlier was stated to not include adjusting an absolute gain of the amplifier according to the stored normalized sensitivity data of the first magnetic field sensing element.  However, upon further consideration, Charlier expressly states in paragraph [0107] explains that “In a general case, one has not to assume that the gain G of amplifier 94 has remained constant. The compensation for drift of the gain G will be compensated together with the variation of sensitivity, the correction factor alpha now including the gain G.” Paragraph [0107] uses the second embodiment as an example, but Charlier essentially explains that any embodiment may be used, including the relied upon Figure 8 (third embodiment) as stated in paragraph [0062].  The third embodiment uses the normalized sensitivity data (average) to identify a variation in sensitivity, and paragraph [0107] explains how the processor corrects this variation, which also corrects the gain of the amplifier.  As such, Charlier does disclose the above claim feature.  
As to the arguments on pages 15-16 directed towards argument 2A,
  There is no requirement that trimming be performed prior to normal operation, and the dynamic calibration performed by Charlier is reasonably the trimming as claimed.  As evidence, the Examiner notes paragraph [0023] of Jones et al. (US 2012/0210562) which explains that “The terms "trim" and "trimming" with reference to magnetometers are used herein to refer to altering the properties of a magnetometer so that when exposed to a stimulus (e.g., a magnetic field and/or acceleration and/or temperature and/or other physical environment) its output response to such stimulus more closely matches the expected or desired response from the magnetometer when exposed to such stimulus. This is also commonly called "calibrate" or "calibrating", and the terms "trim" and "trimming" and "calibrate" or "calibrating" are used interchangeably herein.”  This demonstrates that the term “trimming” is a broad term that generally refers to the adjusting of the properties of a magnetic sensor to cause its output response to more closely match the expected response of the sensor.  It does not limit this trimming to only when a known field is applied, and such trimming can be performed whether the magnetic sensor is or is not exposed to an external magnetic field or during the use of the device.  Charlier expressly discloses calibration, which is reasonably synonymous with trimming in light of the above.  As such, the prior art reasonably discloses the argued features. 
That stated, the prior art combination discloses all of the claim features because it applies a known magnetic field from the coil to the magnetic sensor, and where trim values are then 
1) Applicant points to pages 9 and 10 of the instant specification, but these pages only define “an illustrative magnetic field sensor … that can be trimmed” on lines 3-5 of page 9 and that the gain can be adjusted during a trimming process on line 3 of page 10.  Nothing in these section provides a special definition for trimming, and nothing in this section limits when trimming must occur or excludes any adjusting a gain during the operation of the device.  At most, the disclosure provides an example of when trimming can occur and how it can be used, but it does not limit when trimming can occur or what can be considered trimming.  Applicant does not provide any evidence to support applicant’s argument that limits what trimming can be considered to be.  To the extent that applicant makes such an argument without evidence, the Examiner respectfully notes MPEP 2145(I) explaining “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.” 
2) Claim 1 expressly defines what trimming is when it states “the trimming comprising” on line 6.  As such, the features following this phrase reasonable defines what trimming can be considered to be as it establishes what trimming “comprises.”  Nothing following the above phrase limits when the trimming occurs, and as such, it is reasonable to state that because the prior art discloses, in the combination, all of the features that the trimming is said to comprise, then the prior art reasonably is trimming the magnetic sensor as claimed.  
3) Claim 1 is an apparatus claim, and thus is directed towards the structural features of the apparatus and what it is configured to do.  Applicant does not dispute that the prior art discloses the claim features.  Instead, applicant is essentially disputing the timing of when the 
4) Paragraph [0107] explains “The processing element or calculator 96 may be programmed to perform the calibration phase continuously (i.e. every CLK cycle), on a regular basis but at a slower rate than the CLK signal (e.g. once every plurality of CLK cycles, e.g. once every 10 CLK cycles) or on a need-to basis, in which case the processing element or calculator 96 may receive an input signal, e.g. a user supplied or other externally supplied signal, indicating that a calibration process needs to be performed.”  As such, the processor of Charlier does not necessarily continuously dynamically adjust the sensitivity.  Instead, Charlier can perform the type of trimming argued by applicant at a slower rate than the normal operation or at a time designated by a user.  The time that a user supplies the input signal to perform the calibration or the times the system performs the calibration at a slower rate than the normal operation can be considered the type of trimming operation argued by applicant because these time periods can be said to be performed outside of the normal operation when the calibration does not occur. 
As to the arguments on pages 16-18 directed towards argument 2B,

Charlier discloses a microprocessor device with a memory (Paragraph [0023]), and where the device either expressly or implicitly stores the data used for the adjustment of the sensitivity and the gain of the amplifier, including the normalized sensitivity data.

    PNG
    media_image1.png
    356
    761
    media_image1.png
    Greyscale

As seen above, different magnetic fields are generated at different times t1-t4 by way of the coil (98) in Figure 10.  Outputs from the magnetic sensor in response to the above magnetic fields are then averaged by the microprocessor as explained in paragraph [0081].  The only way the microprocessor can average the output of the magnetic sensor at different time periods t1-t4 is if it stores the values for the sensor for each of the time periods so that it can subsequently create an average.  As explained in the previously provided Overview of Microprocessors, the accumulator (Acc) on page 4 stores the result from the arithmetic/logical operation.  Because Charlier uses a microprocessor, and because how microprocessors operate is to store the result of any arithmetic/logical operation in the accumulator, Charlier discloses storing the normalized sensitivity data as argued.  Each of the positive and negative Bcal values can be considered a 
On page 17, applicant argues that the Overview of Microprocessors reference states that the result of processing is stored in memory or delivered to an appropriate device.  The Examiner respectfully notes that the microprocessor is expressly disclosed to store values in memory as explained above, and implicitly does so due to the presence of the accumulator.  Further, Charlier does not disclose an output device beyond the microprocessor, and as such, the “or delivered to an appropriate output device” statement is not applicable.  Thus, Charlier reasonably stores the results computed by the microprocessor. Lastly, as explained above, Charlier discloses more than just the storage of instructions.
Applicant then argues that the accumulator of the microprocessor disclosed in  Overview of Microprocessors describes a typical microprocessor architecture and that this reference at best provides evidence that a microprocessor may place operands in the accumulator, but is not evidence that Charlier’s microprocessor necessarily stores the normalized sensitivity data in memory.  The Examiner respectfully disagrees.  

Second, while the top of page 3 of the reference may note “A typical microprocessor architecture is shown in Figure 1.2,” the term “typical” is only directed towards the type of architecture being shown in an exemplary manner.  The overall reference is directed towards how microprocessor work.  While other microprocessors may have a different architecture, the manner in which they operate is still the same as evidenced by the reference.  
Third, as noted by applicant, the reference describes a “typical microprocessor architecture.” Charlier expressly states in paragraph [0023] that the “It is to be noted that the processor or processors may be a general purpose, or a special purpose processor, and may be for inclusion in a device, e.g., a chip that has other components that perform other functions.”  As such, Charlier’s microprocessor is reasonably a general purpose microprocessor, and such a processor is reasonably a typical microprocessor.  Applicant presents no evidence to explain or support the interpretation that the microprocessor is not the type of typical microprocessor described by Overview of Microprocessors.  The microprocessor of Charlier operates like a typical processor because it, for example, stores results in memory as explained above and in paragraph [0107], and such a function is exactly what Overview of Microprocessors explains a typical microprocessor does where it explains in section 1.4 on page 2 that data is retrieved from the memory and the result of the processor is stored.  

As to the arguments on pages 18-21 directed towards argument 2C,
This section is moot as Charlier discloses the argued claim feature as explained below.  Cesaretti et al. (Cesaretti) (US 2015/0301149) is not being asserted to disclose the argument claim feature.  
For any remaining arguments, please see the above response. 
Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 45 is objected to because of the following informalities:  
As to Claim 45,
The phrase “a memory” on line 2 lacks clear antecedent basis as a memory was already recited on the fourth to last line of claim 1.  It is suggested to state “the memory.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 15, 19, 39, and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 7,
The phrase “the magnetic field sensor is a back-biased sensor” on lines 1-2 fails to further limit claim 1 as applicant is now reciting that the magnetic sensor has a back-bias magnet on lines 1-3.  The only feature that claim 7 could reasonably be introducing is that the sensor includes a back-biased magnet that is part of the sensor, but claim 1 already recites this feature. 
As to Claim 15,
The phrase “the magnetic field sensor is a back-biased sensor” on lines 1-2 fails to further limit claim 12 as applicant is now reciting that the magnetic sensor has a back-bias magnet on lines 1-3.  The only feature that claim 15 could reasonably be introducing is that the sensor includes a back-biased magnet that is part of the sensor, but claim 12 already recites this feature. 
As to Claim 19,

As to Claim 39,
The phrase “the magnetic field sensor is a back-biased sensor” on lines 1-2 fails to further limit claim 31 as applicant is now reciting that the magnetic sensor has a back-bias magnet on lines 2-4.  The only feature that claim 39 could reasonably be introducing is that the sensor includes a back-biased magnet that is part of the sensor, but claim 31 already recites this feature. 
As to Claim 42,
The phrase “the magnetic field sensor is a back-biased sensor” on lines 1-2 fails to further limit claim 27 as applicant is now reciting that the magnetic sensor has a back-bias magnet on lines 2-4.  The only feature that claim 42 could reasonably be introducing is that the sensor includes a back-biased magnet that is part of the sensor, but claim 27 already recites this feature. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 7, 9, 12-15, 19, 20, 35, 36, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Charlier (US 2008/0238410 A1) in view of Dwyer et al. (Dwyer) (US 2013/0335068).

    PNG
    media_image2.png
    428
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    761
    media_image3.png
    Greyscale

As to Claims 1, 7, 15, 19, 43, 44, 
Charlier discloses A method of trimming a magnetic field sensor having a first magnetic field sensing element, within an integrated circuit IC package (Figures 3, 5), (Paragraph [0095]), 
Charlier does not disclose the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package, and the magnetic field sensor is a back-biased sensor.
Dwyer discloses the first magnetic field sensing element (44), the amplifier (164), and a back-bias magnet (52) all within an integrated circuit (IC) package (Figures 1B, 3, and 3A), (Paragraphs [0064], [0076], [0098]), the magnetic field sensor is back-biased sensor (Paragraph [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier to include the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package, the magnetic field sensor is back-biased sensor given the above disclosure and teaching of Dwyer in order to advantageously allow the sensing device to be provided in a single package without the need for additional external processing or magnetic field generating 
 (Note that in the combination, the magnetic field from the bias magnet must influence the overall magnetic field of the sensor in a similar manner as disclosed by applicant.  Because the point of Charlier is to correct for unwanted changes in the sensor signal, the normalized sensitivity, in the combination, must take the magnetic field from the bias magnet into account.  Also note that Charlier explains that the gain from the amplifier will be compensated in paragraph [0107], and that in the combination, it is reasonable to conclude that the normalized sensitivity data is used to identify a variation in the sensitivity, and subsequently, the processor adjusts the gain of the amplifier based on this detected variation. Lastly, note that paragraph [0107] explains the processing element or calculator 96 may be programmed to perform the calibration phase continuously (i.e. every CLK cycle), on a regular basis but at a slower rate than the CLK signal (e.g. once every plurality of CLK cycles, e.g. once every 10 CLK cycles) or on a need-to basis, in which case the processing element or calculator 96 may receive an input signal, e.g. a user supplied or other externally supplied signal, indicating that a calibration process needs to be performed. As such, when a user decides to perform calibration can be considered a production test. )
As to Claim 2,
Charlier discloses a first polarity of the external magnetic field is negative (Figure 8 / note the direction of the field can be interpreted as a negative direction).
As to Claim 3,

As to Claim 4,
Charlier discloses the single coil is integrated with the first magnetic field sensing element (Paragraph [0109]).
As to Claim 9,
Charlier discloses the first magnetic field sensing element includes a Hall element (Paragraph [0003]).
As to Claim 12,
Charlier discloses a device including a magnetic field sensor having a first magnetic field sensing element within an integrated circuit IC package (Figures 3, 5), (Paragraph [0095]), an amplifier (94) coupled to the first magnetic field sensing element (Figure 1), comprising: trimming the magnetic field sensor having the first magnetic field sensing element within the IC package (Abstract), (Figures 3, 5, 8), a coil driver circuit (99) configured to: to apply, during a first time period, a first current in a first direction through a single coil (coil in Figures 3-5) associated with the first magnetic field sensing element produce a first field affecting the first magnetic field sensing element (Figures 3-5,8 / note the current needed to create -Bcal0 at t1), (Paragraph [0097]); apply, during a second time period, a second current in a second direction through the single coil associated with the first magnetic field sensing element producing a second field affecting the first magnetic field sensing element (Figures 3-5,8 / note the current needed to create +Bcal0 at t2 and t3 must be opposite the current for t1), (Paragraph [0097]), a memory (Paragraph [0023]), and a signal processor configured (Paragraph [0023] / note for 
Charlier does not disclose the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the 
Dwyer discloses the first magnetic field sensing element (44), the amplifier (164), and a back-bias magnet (52) all within an integrated circuit (IC) package (Figures 1B, 3, and 3A), (Paragraphs [0064], [0076], [0098]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier to include the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package given the above disclosure and teaching of Dwyer in order to advantageously allow the sensing device to be provided in a single package without the need for additional external processing or magnetic field generating devices, and so that the sensor can be used to detect the movement of ferromagnetic gear teeth that require an external magnetic field source for movement detection (Paragraph [0064]).
 (Note that in the combination, the magnetic field from the bias magnet must influence the overall magnetic field of the sensor in a similar manner as disclosed by applicant.  Because the point of Charlier is to correct for unwanted changes in the sensor signal, the normalized sensitivity, in the combination, must take the magnetic field from the bias magnet into account.  Also note that Charlier explains that the gain from the amplifier will be compensated in paragraph [0107], and that in the combination, it is reasonable to conclude that the normalized sensitivity data is used to identify a variation in the sensitivity, and subsequently, the processor adjusts the gain of the amplifier based on this detected variation.)

Charlier discloses wherein the normalized sensitivity data of the first magnetic field sensing element corresponds to an average of the first and second curves (Paragraph [0081]).
As to Claims 14,
Charlier discloses the single coil is integrated with the first magnetic field sensing element (Paragraph [0109]).
As to Claim 20,
Charlier discloses the first magnetic field sensing element includes a Hall element (Paragraph [0003]).
As to Claim 35,
Charlier discloses adjusting the magnetic field sensor further comprises adjusting the magnetic field sensor according to a temperature of the first magnetic field sensing element (Paragraph [0075]). 
As to Claim 36,
Charlier discloses the signal processor is further configured to adjust the magnetic field sensor according to a temperature of the first magnetic field sensing element (Paragraph [0075]).
Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Charlier (US 2008/0238410 A1) in view of Dwyer et al. (Dwyer) (US 2013/0335068) as applied to claims 1 and 12 and in further view of Lammel (US 2012/0182010 A1). 
As to Claims 5 and 6,
Charlier in view of Dwyer does not disclose the trimming comprises determining an absolute sensitivity of the magnetic field sensor in LSB per mA or in LSB per Gauss. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer to include trimming comprises determining an absolute sensitivity of the magnetic field sensor in LSB per mA or in LSB per Gauss given the above disclosure and teaching of Lammel in order to advantageously represent the absolute sensitivity value with a number that is easily discernable to a user.
As to Claim 18,
Charlier in view of Dwyer does not disclose the signal processor is further configured to determine an absolute sensitivity of the magnetic field sensor in LSB per mA. 
Lammel discloses the signal processor is further configured to determine an absolute sensitivity of the magnetic field sensor in LSB per mA (Paragraph [0029] / note that 1 Gauss is just 1 micro Tesla, and a Tesla can also be represented in Ampere)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer to include the signal processor is further configured to determine an absolute sensitivity of the magnetic field sensor in LSB per mA given the above disclosure and teaching of Lammel in order to advantageously represent the absolute sensitivity value with a number that is easily discernable to a user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Charlier (US 2008/0238410 A1) in view of Dwyer et al. (Dwyer) (US 2013/0335068) as applied to claim 1 and in further view of Roher (US 2014/0163911 A1).
As to Claim 8,

Roher discloses the single coil is integrated in silicon in which the first magnetic field sensing element is disposed (Paragraphs [0031],[0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer and Cesaretti to include the single coil is integrated in silicon in which the first magnetic field sensing element is disposed as taught by Roher in order to advantageously closely integrate the sensor and coil so as to minimize the distance between the magnetic field generated by the coil and the sensor, and thus minimize the affect of noise on the magnetic field between the coil and sensor, thereby increasing the overall sensitivity of the coil sensor combination.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Charlier (US 2008/0238410 A1) in view of Dwyer et al. (Dwyer) (US 2013/0335068) as applied to claim 1 and in further view of Govari et al. (Govari) (US 2007/0185397). 
As to Claim 10,
Charlier in view of Dwyer does not disclose determining a sensitivity of the single coil while no external magnetic field is applied prior to packaging the first magnetic sensing element. 
Govari discloses determining a sensitivity of a coil while no external magnetic field is applied prior to packaging the first magnetic sensing element (Paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer to include determining a sensitivity of the single coil while no external magnetic field is applied prior to packaging the first magnetic sensing element given the above disclosure and teaching of Govari in order to advantageously generate 
As to Claim 21,
Charlier in view of Dwyer does not disclose the signal processor is further configured to determine a sensitivity of the single coil while no external magnetic field is applied prior to packaging the first magnetic sensing element. 
Govari discloses the signal processor (CPU) is further configured to determine a sensitivity of a coil while no external magnetic field is applied prior to packaging the first magnetic sensing element (Paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer to include the signal processor is further configured to determine a sensitivity of the single coil while no external magnetic field is applied prior to packaging the first magnetic sensing element given the above disclosure and teaching of Govari in order to advantageously generate calibration data that can then be later used to correct measurements made by the device (Paragraph [0033]).
Claims 27, 28, 29, 31, 32, 33, 37, 38, 39, 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cesaretti (US 2012/0274314 A1) in view of Charlier (US 2008/0238410 A1) and Dwyer et al. (Dwyer) (US 2013/0335068).
As to Claims 27, 40, and 42,
Cesaretti discloses a magnetic field sensor having differential first (Hall Plate 1) and second (Hall Plate 2) magnetic field sensing elements spaced a given distance apart within an integrated circuit IC package (Paragraphs [0076], [0116 / note the A output in Figure 12 as the differential signal)), an amplifier (216) coupled to the differential first and second magnetic field 

Charlier discloses combining the first curve (the values obtained from the sensor for -Bcal0 at t1) and the second curve (the values obtained from the sensor for +Bcal0 at t2 and t3) and determining normalized sensitivity data of the first magnetic field sensing element (Figure 8 / note the combination of the negative and positive Bcal values is a combination of the first and second curve), storing the normalized sensitivity data of the first magnetic field sensing element in a memory (Paragraph [0107]), adjusting an absolute gain of the amplifier according to the stored normalized sensitivity data of the first magnetic field sensing element (Paragraph [0107]), wherein the normalized sensitivity data of the first magnetic field sensing element corresponds to an average of the first and second curves (Paragraph [0081]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include  combining the first curve and the second curve and determining normalized sensitivity data of the first magnetic field sensing element, storing the 
Dwyer discloses the first magnetic field sensing element (44), the amplifier (164), and a back-bias magnet (52) all within an integrated circuit (IC) package (Figures 1B, 3, and 3A), (Paragraphs [0064], [0076], [0098]), the magnetic field sensor is back-biased sensor (Paragraph [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package, the magnetic field sensor includes a back-biased sensor given the above disclosures of Dwyer in order to advantageously allow the sensing device to be provided in a single package without the need for additional external processing or magnetic field generating 
As to Claim 28,
Cesaretti discloses applying a third current in a first direction through the second coil (206b) associated with the second magnetic field sensing element producing a third field affecting the second magnetic field sensing element (Figures 7 and 12 / note phase 4 of a calibration that is repeated after the one from claim 27), (Paragraph [0099]) , and disconnecting the first coil (206a) associated with the first magnetic field sensing element (Paragraph [0113] / note both coils (206a) and (206b) are disconnected to switch the current from phase 2 to phase 4, and the end of coil (206a) is completely disconnected from the terminal in switch (204) that it was previously connected to in order to reverse the current); measuring an output of the magnetic field sensor over time and generating a third curve (Figure 8 / note the first curve is (102d) is the third curve in the repeated process); applying a fourth current in a second direction through the second coil associated with the second magnetic field sensing element producing a fourth field affecting the second magnetic field sensing element (Paragraph [0093]), and disconnecting the first coil associated with the first magnetic field sensing element (Paragraph [0113] / note both coils (206a) and (206b) are disconnected to switch the current from phase 4 to phase 2, and the end of coil (206a) is completely disconnected from the terminal in switch (204) that it was previously connected to in order to reverse the current); measuring the output of the magnetic field sensor over time and generating a fourth curve (Figure 8 / note (102b)); determining sensitivity data of the first magnetic field sensing element (Figure 8 / what is shown can be considered sensitivity data), (Paragraph [0046]), and adjusting the magnetic field sensor according to the stored sensitivity data of the first magnetic field sensing element (Paragraphs 
Cesaretti does not disclose combining the third curve and the fourth curve and determining normalized sensitivity data of the second magnetic field sensing element, the normalized sensitivity data of the second magnetic field sensing element consistent over changes in an external field applied to the second magnetic field sensing element; storing the normalized sensitivity data of the second magnetic field sensing element in a memory, adjusting the magnetic field sensor according to the stored normalized sensitivity data of the second magnetic field sensing element.
Charlier discloses combining a first curve and a second curve and determining normalized sensitivity data of a magnetic field sensing element (Figure 8), (Paragraph [0081] / note the average is the normalized sensitivity data); the normalized sensitivity data of a magnetic field sensing element consistent over changes in an external field applied to the magnetic field sensing element (Figure 8), (Paragraph [0081] / note the average is the normalized sensitivity data / because an average is used it will be consistent in light of applicant’s disclosure which also explains that the average is consistent over changes in the external magnetic field); storing the normalized sensitivity data of the magnetic field sensing element in a memory (Paragraph [0023]), and adjusting the magnetic field sensor according to the stored normalized sensitivity data of the magnetic field sensing element (Paragraphs [0011]-[0014], [0097], [0099] (Figures 3, 5,10, 11, 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include combining the third curve and the fourth curve and determining normalized sensitivity data of the second magnetic field sensing element, the 
As to Claim 29,
Cesaretti does not disclose combining the normalized sensitivity data of the first magnetic field sensing element and the normalized sensitivity data of the second magnetic field sensing element to generate aggregate trim data of the magnetic field sensor; storing the aggregate trim data of the magnetic field sensor in the memory; and adjusting the magnetic field sensor according to the stored aggregate trim data.
Charlier discloses combining all data into normalized sensitivity data (Paragraph [0081]), to generate aggregate trim data of the magnetic field sensor (Paragraphs [0011]-[0014] / note the combined data is aggregate trim data); storing the aggregate trim data of the magnetic field sensor in the memory (Paragraph [0023]); and adjusting the magnetic field sensor according to the stored aggregate trim data (Paragraphs [0011]-[0014], [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include combining the normalized sensitivity data of the first 
As to Claims 31, 37, and 39,
Cesaretti discloses a magnetic field sensor having differential first (Hall Plate 1) and second (Hall Plate 2) magnetic field sensing elements within an integrated circuit IC package (Paragraphs [0076], [0116 / note the A output in Figure 12 as the differential signal)), (Figures 5A, 7, 11, 12), an amplifier (216) coupled to the differential first and second magnetic field sensing elements (Figures 5A, 7, 11, 12), a coil driver circuit (the device that provides current Iref) configured to: apply, during a first time period, a first current in a first direction through a first coil (206a) associated with the first magnetic field sensing element producing a first field affecting the first magnetic field sensing element (Figures 7 and 12 / note phase 4), (Paragraph [0099]) , and disconnect a second coil (206b) associated with the second magnetic field sensing element (Paragraph [0113] / note both coils (206a) and (206b) are disconnected to switch the current from phase 2 to phase 4, and the end of coil (206b) is completely disconnected from the terminal in switch (204) that it was previously connected to in order to reverse the current); apply, during a second time period, a second current in a second direction through the first coil 
Cesaretti does not disclose the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, a memory, the signal processor configured to combine the first curve and the second curve and determine normalized sensitivity data of the first magnetic field sensing element, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package; store the normalized sensitivity data of the first magnetic field sensing element in a memory, and adjust an absolute  according to the stored normalized sensitivity data of the first 
Charlier discloses a memory (Paragraph [0107]), the signal processor configured to combine the first curve (the values obtained from the sensor for -Bcal0 at t1) and the second curve (the values obtained from the sensor for +Bcal0 at t2 and t3) and determine normalized sensitivity data of the first magnetic field sensing element (Paragraphs [0081],[0107]), store the normalized sensitivity data of the first magnetic field sensing element in a memory (Paragraph [0107]), and adjust an absolute  according to the stored normalized sensitivity data of the first magnetic field sensing element, adjusting an absolute gain of the amplifier according to the stored normalized sensitivity data of the first magnetic field sensing element, wherein the normalized sensitivity data of the first magnetic field sensing element corresponds to an average of the first and second curves (Paragraphs [0081], [0107]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include a memory, the signal processor configured to combine the first curve and the second curve and determine normalized sensitivity data of the first magnetic field sensing element; store the normalized sensitivity data of the first magnetic field sensing element in a memory, and adjust an absolute  according to the stored normalized sensitivity data of the first magnetic field sensing element, adjusting an absolute gain of the amplifier according to the stored normalized sensitivity data of the first magnetic field sensing element, wherein the normalized sensitivity data of the first magnetic field sensing element corresponds to an average of the first and second curves given the above disclosures of Charlier 
Dwyer discloses the first magnetic field sensing element (44), the amplifier (164), and a back-bias magnet (52) all within an integrated circuit (IC) package (Figures 1B, 3, and 3A), (Paragraphs [0064], [0076], [0098]), the magnetic field sensor includes a back-biased sensor (Paragraph [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include the first magnetic field sensing element, the amplifier, and a back-bias magnet all within an integrated circuit (IC) package, the normalized sensitivity data of the first magnetic field sensing element consistent over changes in an external field applied to the first magnetic field sensing element due at least in part to the back-bias magnet within the IC package; the magnetic field sensor includes a back-biased sensor given the above disclosure and teaching of Dwyer and in order to advantageously allow the sensing device to be provided in a single package without the need for additional external processing or magnetic field generating devices, and so that the sensor can be used to detect the movement of ferromagnetic gear teeth that require an external magnetic field source for movement detection (Paragraph [0064]).
As to Claim 32,


Charlier discloses a signal processor (Paragraph [0023]) is configured to combine a first curve and a second curve and determining normalized sensitivity data of a magnetic field sensing element (Figure 8), (Paragraph [0081] / note the average is the normalized sensitivity data); the normalized sensitivity data of a magnetic field sensing element consistent over changes in an external field applied to the magnetic field sensing element (Figure 8), (Paragraph [0081] / note the average is the normalized sensitivity data / because an average is used it will be consistent in light of applicant’s disclosure which also explains that the average is consistent over changes in the external magnetic field); store the normalized sensitivity data of the magnetic field sensing element in a memory (Paragraph [0023]), and adjust the magnetic field sensor according to the stored normalized sensitivity data of the magnetic field sensing element (Paragraphs [0011]-[0014], [0097], [0099] (Figures 3, 5,10, 11, 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include the signal processor is configured to combine the third curve and the fourth curve and determine normalized sensitivity data of the second magnetic field sensing element, the normalized sensitivity data of the second magnetic field sensing element consistent over changes in an external field applied to the second magnetic field sensing element; store the 
As to Claim 33,
Cesaretti does not disclose the signal processor is further configured to combine the normalized sensitivity data of the first magnetic field sensing element and the normalized sensitivity data of the second magnetic field sensing element and to generate aggregate trim data of the magnetic field sensor; store the aggregate trim data of the magnetic field sensor in the memory; and adjust the magnetic field sensor according to the stored aggregate trim data.
Charlier discloses the signal processor is further configured to combine all data into normalized sensitivity data (Paragraph [0081]), to generate aggregate trim data of the magnetic field sensor (Paragraphs [0011]-[0014] / note the combined data is aggregate trim data); store the aggregate trim data of the magnetic field sensor in the memory (Paragraph [0023]); and adjust the magnetic field sensor according to the stored aggregate trim data (Paragraphs [0011]-[0014], [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include the signal processor is further configured to combine the normalized sensitivity data of the first magnetic field sensing element and the normalized 
As to Claims 38 and 41,
Cesaretti does not disclose the first coil is integrated with the first magnetic field sensing element.
Charlier discloses the first coil is integrated with the first magnetic field sensing element (Paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesaretti to include the first coil is integrated with the first magnetic field sensing element as taught by Charlier in order to advantageously provide a more compact sensor that can provide in situ calibration without needing an external coil.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Charlier (US 2008/0238410 A1) in view of Dwyer et al. (Dwyer) (US 2013/0335068) as applied to claim 1 and in further view of Petrie et al. (Petrie) (US 2016/0139230).
Charlier in view of Dwyer and Cesaretti does not disclose storing the normalized sensitivity data of the first magnetic field sensing element in a memory comprises storing the normalized sensitivity data in a programmable read-only memory (PROM).

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Charlier in view of Dwyer and Cesaretti to include storing the normalized sensitivity data of the first magnetic field sensing element in a memory comprises storing the normalized sensitivity data in a programmable read-only memory (PROM) given the above disclosure and teaching of Petrie in order to advantageously utilize a form of memory that allows the permanent or long term storage of sensitivity data to therefore allow the data to be retrieved at a later period of time for later subsequent calibrations or to prevent the loss of the data due to an unexpected power outage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858